DETAILED ACTION
Response to Remarks filed 6/16/21
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier (EP 0730064) in view of MdDowell (US 4,397,106).
Regarding claim 1, Tavernier teaches a trench cutter for producing a cut trench in the soil with a cutter frame (fig. 1), at least one pair of cutting wheels (2) which are supported and driven in a rotatable manner on a lower end of the cutter frame, wherein each cutting wheel has a plurality, and a discharge means (fig. 3, 6) for discharging a cutting fluid from the cut trench in the region of the cutting wheels (fig. 3, 6), a flushing operation (fig. 3, 5), in which a fluid flow generated by at least one discharge pump of the discharge means is generated onto at least one cutting wheel for flushing out the cutting wheel. It is unclear what the details of controlling 
 
2. The trench cutter according to claim 1, wherein at least one discharge pump is designed as an adjustable pump which can be adjusted from a cutting operation, in which the discharge pump sucks off cutting fluid from the cutting wheels, to the flushing operation, in which the discharge pump conveys fluid in the reverse direction to the cutting wheels (MdDowell: c4, l. 62-c. 5, l. 3).  

3. The trench cutter according to claim 1, wherein the discharge means has a discharge line which extends upwards from the at least one discharge pump, and in that the switchover means comprises a positioning valve on the discharge line (cross-over valve) , wherein a suction opening on the discharge line is opened with the positioning valve.  

Regarding claim 4, Tavernier as modified teaches the trench cutter according to claim 1, but fails to teach wherein two pairs of cutting wheels are provided.  However, examiner takes official notice it is known to have two pairs of cutting wheels in a trench operation.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include two pairs of cutting wheels as a duplication of parts known in art that does no more than form a trench. 

5. The trench cutter according to claim 1, wherein a flushing line arrangement with at least one flushing outlet for flushing out the at least one cutting wheel is provided (6 and 10).  

6. The trench cutter according to claim 5, wherein the switchover means comprises a switchover valve which connects a discharge line of the discharge means to the flushing line arrangement in the flushing operation (as modified above).  

7. The trench cutter according to claim 5, wherein at least one second pump is provided which conveys fluid via the flushing line arrangement to the at least one cutting wheel in a flushing operation (as modified).  

8. The trench cutter according to claim 7, wherein the second pump is attached to the discharge line and in the cutting operation conveys cutting fluid away in the upward direction and in that in the flushing operation the second pump is connected via an adjustment valve of the switchover means to the flushing line arrangement (fig. 1 and as modified).  

9. The trench cutter according to claim 5, wherein several flushing outlets (6) are provided which are arranged in a fan-shaped manner in the region of the at least one cutting wheel.  

10. The trench cutter according to claim 5, wherein the at least one flushing outlet is designed as an adjustable nozzle (fig. 3, 6).  


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Tavernier.


12. The method according to claim 11, wherein on an upper end of the trench cutter a rope or a bar is fixed, with which the trench cutter is suspended and adjusted vertically on a carrier implement (abstract).  

13. The method according to claim 11, wherein by means of a control means an injection pressure and/or an injection quantity of the fluid for flushing out the cutting wheels are set in the flushing operation (supply line 10).

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive. 
Applicant argues, MdDowell does not discharge a cutting fluid from the cut trench as the suction pipe merely withdraws the spoil that is deposited into the hopper.  However, MdDowell is being used as a secondary reference to modify Tavernier to have a switching pump.  Tavernier teaches discharge of a cutting fluid from the cut trench (orifices 5) as well as a flushing operation (orifices 6). 
Applicant argues, MdDowell does not disclose or suggest switching a discharge pump or suction pump discharging a cutting fluid from the cut trench in the region of the cutting wheels to a flushing operation. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.  Tavernier teaches a flushing and discharge operation (orifices 5 and 6) from a cut trench region of cutting wheels with two separate pumps for each operation.  MdDowell is used as a teaching that two separate pumps for different operations and one switchover pump are equivalents in the art (4:62-5:3). MdDowell is therefore used to modify the pumps of Tavernier. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  
Since the dredge suction pump in MdDowell is in a bucket wheel dredge instead of a trench cutter and performs suction from the hopper of the hub section instead of from a trench, Applicant submits that the dredge suction pump in MdDowell is significantly different than the suction pump in Travernier. And therefore is not designed for switching the discharge means over to a flushing operation. In response to applicant's argument that MdDowell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, the switchover pump of MdDowell uses a cross-over valve to switch the use of the pump from suction of dredge water to flushing out dredge buckets with . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA H LUTZ/Primary Examiner, Art Unit 3671